DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 19-21 recite the limitation "the open cell pores".  As no "open cell pores" are positively recited in a preceding claim, there is insufficient antecedent basis for this limitation in the claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cooymans (EP 1,329,439 A1) in view of Zhu (CN 104557061 A), the text of which is cited herein according to an English language translation.  
Regarding claims 1-8, 11, and 12, Cooymans teaches a sintered ceramic foam having a total porosity of 70 to 95 % (par. 9, 22, 36).  The instantly claimed porosity is obvious in view of Cooymans.  See MPEP 2144.05. 
The teachings of Cooymans differ from the current invention in that his foam is not taught to comprise the recited ceramic composition or phases.  However, Cooymans does teach that his foam can be used as a filter for molten metal (par. 6).  Zhu additionally teaches a ceramic material suitable for filtering molten metals comprising 5 to 15 % zirconia, 40 to 75 % mullite, 5 to 50 % corundum, and not more than 5 % of a glass phase that, in terms of oxide composition comprises 60 to 80 % Al2O3, 10 to 25 % SiO2, and 5 to 15 % ZrO2 (Abstract).  Although Zhu does not expressly teach that the taught percentages are in terms of mass, or weight, which might be considered a difference from the current invention, he does specify elsewhere that discussed compositional percentages are in terms of weight (par. 21).  Zhu further teaches that his ceramic material can be used to handle molten steel at high temperatures without breaking and has good thermal shock resistance (par. 20).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Cooymans's sintered ceramic foam to comprise 5 to 15 wt. % zirconia, 40 to 75 wt. % mullite, 5 to 50 wt. % corundum, and not more than 5 % of a glass phase and to include the taught oxide composition because the material is suitable for filtering high-temperature molten metals, such as steel, without breaking and provides good thermal shock resistance and, regarding weight percentages, because Zhu only appears to discuss compositions in terms of weight percentages, because it is well known and very common to discuss compositions in terms of weight percentages, and because percentage by weight is one of a very limited number of options (i.e. weight, volume, and mole/atom percentages) for what might be expressed as a percentage.  The instantly claimed composition is obvious in view of Zhu.  See MPEP 2144.05. 
Although Zhu does not explicitly teach that the composition is free of the metal oxides other than Al2O3, SiO2, and ZrO2 that are recited in claims 11 and 12 or that the composition is free of other crystal phases than mullite, corundum, and zirconia, which might be considered a difference from the current invention, those metal oxides and phase are presumed to be absent from or to only be present as low-quantity impurities because Zhu makes no disclosure of them being present.  Additionally, it would have been obvious to one of ordinary skill in the art to omit the metal oxides other than Al2O3, SiO2, and ZrO2 and phases other than those discussed above from Zhu's product and/or to purify his product to be free of them because he does not teach those metal oxides/phases to be present or to be necessary and because it is prima facie obvious to purify a known product.  See MPEP 2144.04 (VII).  Accordingly, Zhu's product is presumed to have and/or it would have been obvious to configure Zhu's product to only include the components and phases discussed to be present above (i.e. the crystal phases discussed above are presumed to/obvious to be configured to represent more than 95 % of the mass of the crystallized phases and the composition is presumed to/obvious to be configure to only include the above-discussed oxide components).  

Regarding claim 16, the teachings of Cooymans and Zhu differ from the current invention in that neither explicitly discloses what percentage of the porosity in their product is open.  However, as discussed above, the product is intended to serve as a filter, which functions by allowing material to flow through its open porosity.  Cooymans further teaches that his product can be an "open ceramic foam" (par. 8).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the porosity of the prior art product to be all or substantially-all (i.e. well above 60 %) open because the product is intended to be a filter, which functions by having materials pass through its open pores, and, therefore, a maximized open porosity would allow for maximized fluid passage, and because Cooymans's teaches to configure the structure to be an "open" foam.

Regarding claims 17 and 18, the teachings of Zhu might be considered to differ from the current invention in that the mean grain size is not explicitly disclosed.  However, Zhu does teach using materials having grain sizes of greater than 1000 mesh, greater than 500 mesh, and greater than 325 mesh (par. 17), which equates to grains of greater about 10 microns to greater than about 44 microns.  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the grains in Zhu's product to all have grain sizes in the taught ranges because Zhu teaches that such ranges are appropriate for his ceramic material.  The instantly claimed average grain size ranges are obvious in view of Zhu.  See MPEP 2144.05. Additionally, as no criticality has been established, the recited grain size range is a prima facie obvious selection in size that does not distinguish the claimed product over the prior art.  See MPEP 2144.04.

 	Regarding claims 19-21, the teachings of Cooymans and Zhu differ from the current invention in that neither discloses the mean pore size of their product.  However, Cooymans does teach that the pore size is fully controlled with his product (par. 36). Accordingly, it would have been obvious to one of ordinary skill in the art to configure the mean pore size of Cooymans and Zhu's product to be in an appropriate range, including in the range of 80 to 1000 µm, according to the desired application.  Additionally, as no criticality has been established, the recited pore size range is a prima facie obvious selection in size that does not distinguish the claimed product over the prior art.  See MPEP 2144.04. 

Claims 1-8, 11, 12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Demey (US PG Pub. No. 2012/0025434) in view Zhu. 
Regarding claims 1-8, 11, and 12, Demey teaches a sintered ceramic foam having a total porosity of 75 to 90 % (Abstract; par. 40, 41).  The instantly claimed porosity is obvious in view of Demey  See MPEP 2144.05. 
The teachings of Demey differ from the current invention in that his foam is not taught to comprise the recited ceramic composition or phases.  However, Demey does teach that his foam can be used as a filter for molten metal (par. 1).  Zhu additionally teaches a ceramic material suitable for filtering molten metals comprising 5 to 15 % zirconia, 40 to 75 % mullite, 5 to 50 % corundum, and not more than 5 % of a glass phase that, in terms of oxide composition comprises 60 to 80 % Al2O3, 10 to 25 % SiO2, and 5 to 15 % ZrO2 (Abstract).  Although Zhu does not expressly teach that the taught percentages are in terms of mass, or weight, which might be considered a difference from the current invention, he does specify elsewhere that discussed compositional percentages are in terms of weight (par. 21).  Zhu further teaches that his ceramic material can be used to handle molten steel at high temperatures without breaking and has good thermal shock resistance (par. 20).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Demey's sintered ceramic foam to comprise 5 to 15 wt. % zirconia, 40 to 75 wt. % mullite, 5 to 50 wt. % corundum, and not more than 5 % of a glass phase and to include the taught oxide composition because the material is suitable for filtering high-temperature molten metals, such as steel, without breaking and provides good thermal shock resistance and, regarding weight percentages, because Zhu only appears to discuss compositions in terms of weight percentages, because it is well known and very common to discuss compositions in terms of weight percentages, and because percentage by weight is one of a very limited number of options (i.e. weight, volume, and mole/atom percentages) for what might be expressed as a percentage.  The instantly claimed composition is obvious in view of Zhu.  See MPEP 2144.05. 
Although Zhu does not explicitly teach that the composition is free of the metal oxides other than Al2O3, SiO2, and ZrO2 that are recited in claims 11 and 12 or that the composition is free of other crystal phases than mullite, corundum, and zirconia, which might be considered a difference from the current invention, those metal oxides and phase are presumed to be absent from or to only be present as low-quantity impurities because Zhu makes no disclosure of them being present.  Additionally, it would have been obvious to one of ordinary skill in the art to omit the metal oxides other than Al2O3, SiO2, and ZrO2 and phases other than those discussed above from Zhu's product and/or to purify his product to be free of them because he does not teach those metal oxides/phases to be present or to be necessary and because it is prima facie obvious to purify a known product.  See MPEP 2144.04 (VII).  Accordingly, Zhu's product is presumed to have and/or it would have been obvious to configure Zhu's product to only include the components and phases discussed to be present above (i.e. the crystal phases discussed above are presumed to/obvious to be configured to represent more than 95 % of the mass of the crystallized phases and the composition is presumed to/obvious to be configure to only include the above-discussed oxide components).  

Regarding claim 16, the teachings of Demey and Zhu differ from the current invention in that neither explicitly discloses what percentage of the porosity in their product is open.  However, as discussed above, the product is intended to serve as a filter, which functions by allowing material to flow through its open porosity.  Demey further teaches that his foam filter has a network that defines a plurality of open cells and that foam filters are porous in all directions (par. 4, 6).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the porosity of the prior art product to be all or substantially-all open because the product is open-porous and intended to be a filter, which functions by having materials pass through its open pores, and, therefore, a maximized open porosity would allow for maximized fluid passage. 

Regarding claims 17 and 18, the teachings of Zhu might be considered to differ from the current invention in that the mean grain size is not explicitly disclosed.  However, Zhu does teach using materials having grain sizes of greater than 1000 mesh, greater than 500 mesh, and greater than 325 mesh (par. 17), which equates to grains of greater about 10 microns to greater than about 44 microns.  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the grains in Zhu's product to all have grain sizes in the taught ranges because Zhu teaches that such ranges are appropriate for his ceramic material.  The instantly claimed average grain size ranges are obvious in view of Zhu.  See MPEP 2144.05. Additionally, as no criticality has been established, the recited grain size range is a prima facie obvious selection in size that does not distinguish the claimed product over the prior art.  See MPEP 2144.04.

Regarding claims 19-21, Demey teaches that his ceramic foam may have 5 to 60 pores per inch ("ppi") and discloses that a foam made from a 30 ppi template foam has an average pore size in the range of 650 to 900 µm (par. 41), which anticipates or renders obvious the pore size ranges of claims 19 and 20.  See MPEP 2144.05.  Although Demey does not explicitly teach the average pore sizes of ceramic foams with greater than 30 pores per inch, the foams having higher numbers (e.g. 35, 40, 60 ppi) of pores per inch, which are taught by Demey, are expected to have average pore sizes either overlapping or falling within the recited range. If calculated (instead of experimentally measured), for example, a 50 ppi foam would theoretically have an average pore size of about 423 µm.  As such, the pore size range of claim 21 is obvious because it falls within or overlaps that of the foams of Demey.  See MPEP 2144.05. 

Claims 1-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taniyama (US PG Pub. No. US PG Pub. No. 2014/0128242) in view of Avedikian (US PG Pub. No. 2009/0221415). 
Regarding claims 1-9, Taniyama teaches a sintered ceramic foam having a porosity of 60 vol. % or more (Abstract; par. 13, 19).  The instantly claimed porosity ranges are obvious in view of Taniyama.  See MPEP 2144.05. 
The teachings of Taniyama differ from the current invention in that his foam is not taught to comprise the recited phase composition.  However, Taniyama does teach that his foam is intended for use as a thermally-insulating firebrick, which is used in a furnace, and that it comprises a refractory ceramic powder that may include alumina, mullite, and zirconia (par. 1, 2, 19). Avedikian additionally teaches a refractory ceramic comprising 20 to 90 wt. % Al2O3, 2 to 30 wt. % SiO2, and 3 to 50 wt. % ZrO2, which also comprises 17 to 85 wt. % of mullite-zirconia grains (par. 57-61).  Avedikian further teaches that the mullite-zirconia grains can be more than 99 % ZrO2+Al2O3+SiO2, that the mullite can be made up of 76.5 % Al2O3 and 22.5 % SiO2, that the zirconia can be  mostly in the monoclinic form, and that tabular alumina (i.e. corundum) grains can be included (par. 75-78).  Avedikian's ceramic is beneficial because it is useful as a refractory material and exhibits enhanced thermal shock resistance and hot mechanical strength (par. 9, 103).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Taniyama's sintered ceramic foam to comprise a ceramic according to Avedikian, i.e. a ceramic including the above-discussed metal oxide composition, the above-discussed mullite-zirconia content, the above-discussed mostly-monoclinic zirconia, and the above-discussed tabular alumina, content because Avedikian teaches that such components are appropriate and useful in forming a sintered ceramic refractory material that demonstrates enhanced thermal shock resistance and hot mechanical strength.  
The teachings of Taniyama and Avedikian might be considered to differ from the current invention in that the prior art ceramic is not explicitly disclosed to include the recited proportions of crystal and glassy phases.  However, as Avedikian makes no disclosure of there being a glassy phase in his final product, the product is presumed to be substantially free of a glassy phase.  Additionally, it would have been obvious to one of ordinary skill in the art to configure the product to only comprise the components/phases discussed above (i.e. configure mullite, zirconia, and corundum to make up substantially all of the crystallized phases in his product such that there is substantially no other phase(s)) because Avedikian explicitly teaches each as appropriate and teaches that there may be as little as 0 % of other components, such as Cr2O3, TiO2 (i.e. not to exceed 2 %), or MgO (i.e. preferably less than 0.2 %) (par. 52, 55, 61).  Takenami further teaches a refractory material comprising zirconia and mullite that he discloses should include 5 wt. % or less of a glassy phase in order to achieve excellent corrosion and thermal shock resistance (par. 17-19).  As such, it further would have been obvious to one of ordinary skill in the art to configure the prior art ceramic foam to comprise as little of a glassy phase as possible, including 5 wt. % or less, in order to achieve excellent corrosion and thermal shock resistance, as taught by Takenami. The instantly claimed glass phase content is obvious in view of Takenami.  See MPEP 2144.05.
As discussed above, Avedikian and, optionally, Takenami, teach or render obvious the claimed crystal phase composition, metal oxide composition, and glass composition.  As it would have been obvious to make Avedikian's mullite-zirconia particles to be entirely made up of mullite and zirconia (i.e. because he refers to them as "mullite-zirconia" grains") and to include tabular alumina in the above-discussed metal oxide composition, Avedikian teaches composition ranges that overlap and render obvious the metal oxide and mineral content ranges of the claims. See MPEP 2144.05.  For example Avedikian and, optionally, Takenami, render obvious a ceramic material including about 21 wt. % zirconia, about 41 % mullite, about 25 % tabular alumina (i.e. corundum), and as little as possible (i.e. less than 5 %) of a glass phase.  

Regarding claim 10, as discussed above, it would have been obvious to configure the zirconia in the prior art ceramic to be mainly in a monoclinic crystalline form.  Avedikian further teaches that refractory mixtures containing monoclinic zirconia exhibit outstanding thermal shock resistance (par. 7, 75). Accordingly, it would have been obvious to one of ordinary skill in the art to configure as much of the zirconia in the prior art product as possible to be in its monoclinic form because Avedikian teaches it should mainly be in this form and in order to achieve outstanding thermal shock resistance.  Furthermore, the instantly claimed monoclinic form content is obvious in view of Avedikian's teaching of the zirconia being mainly in its monoclinic form.  See MPEP 2144.05. 

	Regarding claims 11 and 12, as discussed above, Avedikian teaches Al2O3, SiO2, and ZrO2 ranges that overlap and render obvious those of the claims (see MPEP 2144.05) and it would have been obvious to configure the prior art ceramic to include as little as possible of metal oxides other than Al2O3, SiO2, and ZrO2.  As Avedikian teaches that his product can comprise up to 90 wt. % alumina (par 58), he necessarily renders obvious including any other component in a quantity of 10 to % or less.  Avedikian also teaches that other additives, such as Cr2O3, CaO, TiO2, Fe2O3, and MgO may be included in his product, but presents each as optional (par. 44, 45, 49, 51, 54, 56).  Accordingly, it would have been obvious to one of ordinary skill in the art to omit any or all of the optional additives taught by Avedikian and, as noted above, to make the product to only or substantially only include the above-discussed Al2O3, SiO2, and ZrO2 composition because Avedikian teaches the additives as optional and teaches that such a composition is appropriate for his product.  Any additives or metal oxides not explicitly taught to be present or optional are presumed to be absent from the prior art ceramic and it would have been obvious to omit them from it for this reason.  The instantly claimed metal oxide composition is obvious in view of Avedikian.  See MPEP 2144.05.  



Regarding claim 13, the teachings of the cited prior art differ from the current invention in that none explicitly teaches a furnace comprising a ceramic foam with the above-discussed composition and porosity.  However, Taniyama does teach that his product is intended to be a thermally-insulating fire brick for a furnace and that firebricks are used as heating surfaces and linings in furnaces (par. 2, 3).  Accordingly, it would have been obvious to one of ordinary skill in the art to use the prior art ceramic foam as a thermal insulator in a furnace because Taniyama teaches that the product is intended for this purpose and in order to achieve the benefits discussed above. 

Regarding claims 17 and 18, the teachings of Taniyama differ from the current invention in that the mean grain size is not disclosed.  However, Taniyama does teach that the particle size and distribution of the powder used to make his product can be arbitrarily designed and exemplifies products made with ceramic particles ranging from less than 1 µm to 75 µm (par. 36; Table 1, 3). As such and particularly as no criticality has been established, the selection of particles of the recited sizes is a prima facie obvious selection of size or dimension that does not distinguish the claimed invention over the prior art. See MPEP 2144.04.  Additionally, it would have been obvious to one of ordinary skill in the art to select particles with sizes in the ranges taught by Taniyama including selecting particles in the range of 1 µm to 75 µm and including using particles with an average grain size falling in the taught ranges because Taniyama teaches that particle sizes in those ranges are appropriate for his product.  The instantly claimed grain size ranges are obvious in view of Taniyama. See MPEP 2144.05. 

Regarding claims 19-21, the teachings of the cited prior art differ from the current invention in that none teaches the recited average pore sizes.  However, as no criticality has been established, the recited pore size range is a prima facie obvious selection in size that does not distinguish the claimed product over the prior art.  See MPEP 2144.04. 


Claims 1-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taniyama (US PG Pub. No. US PG Pub. No. 2014/0128242) in view of Cevales (US Pat. No. 3,754,950) and Takenami (US PG Pub. No. 2010/0298109).
Regarding claims 1-9, Taniyama teaches a sintered ceramic foam having a porosity of 60 vol. % or more (Abstract; par. 13, 19).  The instantly claimed porosity ranges are obvious in view of Taniyama.  See MPEP 2144.05. 
The teachings of Taniyama differ from the current invention in that his foam is not taught to comprise the recited phase composition.  However, Taniyama does teach that his foam is intended for use as a thermally-insulating firebrick, which is used in a furnace, and that it comprises a refractory ceramic powder that may include alumina, mullite, and zirconia (par. 1, 2, 19). Cevales further teaches an AZS (alumina, zirconia, silica)-type refractory ceramic that may comprise 10 to 50 wt. % corundum (i.e. a type of alumina), 9 to 40 wt. % baddeleyite (i.e. monoclinic zirconia), and 10 to 60 wt. % mullite (col. 1, ln. 48-69).  Cevales teaches that the ceramic is suitable for the purpose of lining glass or steel-treatment furnaces and has substantially improved resistance to corrosion (col. 1, ln. 14-59). Therefore, it would have been obvious to one of ordinary skill in the art to configure Taniyama's ceramic foam to comprise a powder of/be an AZS-type refractory ceramic and to include corundum, baddeleyite, and mullite in the ranges taught by Cevales because Taniyama teaches that a mixture of these component ceramics is appropriate for his refractory product and that the material is intended for high-temperature applications and because Cevales demonstrates that the material is suitable for high-temperature applications, such as metal and glass furnaces, and offers improved corrosion resistance, as compared to other refractories.  The instantly claimed corundum, zirconia, and mullite ranges are obvious in view of Cevales.  See MPEP 2144.05. 
Although Cevales does not explicitly teach that the disclosed quantities of corundum, baddeleyite, and mullite represent 95 % of the mass of the crystallized phases, which might be considered a difference from the current invention, the only other portion of the material he discloses is a "vitreous phase" (col. 1, ln. ln. 55-58).  Therefore, the crystallized phases in Cevales's material are presumed to be entirely, or substantially entirely, made up of corundum, baddeleyite, and mullite.  Additionally, it would have been obvious to one of ordinary skill in the art to configure the material of Taniyama and Cevales such that its crystallized phases are made up entirely, or substantially entirely, of corundum, baddeleyite, and mullite because no other crystalline materials or phases are disclosed and the only other phase that is discussed is a vitreous (i.e. non-crystalline) phase.  
The teachings of the cited prior art differ from the current invention in that the taught foam is not disclosed to comprise less than 5 wt. % of a glassy phase.  However, Takenami teaches a refractory material comprising zirconia, mullite, and, optionally, corundum, that he discloses should include 5 wt. % or less of a glassy phase in order to achieve excellent corrosion and thermal shock resistance (par. 17-19).  As such, it would have been obvious to one of ordinary skill in the art to configure the prior art ceramic foam to comprise the above-discussed crystalline phases while including as little of a glassy phase as possible, including 5 wt. % or less, because both Cevales and Takenami teach to reduce the glass phase content and in order to achieve excellent corrosion and thermal shock resistance. The instantly claimed glass phase content is obvious in view of Takenami.  See MPEP 2144.05.

Regarding claim 10, as discussed above, Cevales teaches that the zirconia in his product is baddeleyite (col. 1, ln. 55-58), which is a monoclinic crystal form.  As Cevales does not disclose otherwise, substantially all or all of the zirconia is presumed to be of the taught crystal form.  Additionally, although Cevales does not explicitly teach that the zirconia is all (or greater than 60 %) baddeleyite, it would have been obvious to one of ordinary skill in the art to configure the material such that all of the zirconia present is either baddeleyite or present in the vitreous phase (i.e. which can range from 7 to 18 % of the total material) because Cevales teaches no other zirconia phases are present.  Based on the relative amounts of starting zirconia (i.e. 10-40 wt. %) and formed baddeleyite (i.e. 9-35 wt. %), little of the zirconia present in the formed product is expected to be anything other than baddeleyite and it would have been obvious to one of ordinary skill in the art to configure the product as such based on these teachings.  


Regarding claims 11 and 12, Cevales teaches that the ceramic material discussed above, in component oxides, includes 45 to 65 wt. % Al2O3, 10 to 40 wt. % ZrO2, 12 to 20 wt. % SiO2, 0.8 to 1.4 wt. % Na2O (col. 1, ln. 53-55).  The instantly claimed composition is anticipated by or obvious in view of Cevales.  See MPEP 2144.05. 
 Cevales also exemplifies a material meeting the corundum, mullite, and baddeleyite percentages discussed above, that includes 63.5 wt. % Al2O3, 12.0 wt. % ZrO2, 20.5 wt. % SiO2, 1.28 wt. % Na2O, 0.53 wt. % Fe2O3, 1.95 wt. % TiO2 ("supplement"), and 0.27 wt. % CaO (Ex. 6), which anticipates the claimed metal oxide content ranges.  

Regarding claim 13, the teachings of the cited prior art differ from the current invention in that none explicitly teaches a furnace comprising a ceramic foam with the above-discussed composition and porosity.  However, Taniyama does teach that his product is intended to be a thermally-insulating fire brick for a furnace and that firebricks are used as heating surfaces and linings in furnaces (par. 2, 3).  Accordingly, it would have been obvious to one of ordinary skill in the art to use the prior art ceramic foam as a thermal insulator in a furnace because Taniyama teaches that the product is intended for this purpose and in order to achieve the benefits discussed above. 

Regarding claims 17 and 18, the teachings of Taniyama differ from the current invention in that the mean grain size is not disclosed.  However, Taniyama does teach that the particle size and distribution of the powder used to make his product can be arbitrarily designed and exemplifies products made with ceramic particles ranging from less than 1 µm to 75 µm (par. 36; Table 1, 3).   As such and particularly as no criticality has been established, the selection of particles of the recited sizes is a prima facie obvious selection of size or dimension that does not distinguish the claimed invention over the prior art. See MPEP 2144.04.  Additionally, it would have been obvious to one of ordinary skill in the art to select particles with sizes in the ranges taught by Taniyama including selecting particles in the range of 1 µm to 75 µm and including using particles with an average grain size falling in the taught ranges because Taniyama teaches that particle sizes in those ranges are appropriate for his product.  The instantly claimed grain size ranges are obvious in view of Taniyama. See MPEP 2144.05. 

Regarding claims 19-21, the teachings of the cited prior art differ from the current invention in that none teaches the recited average pore sizes.  However, as no criticality has been established, the recited pore size range is a prima facie obvious selection in size that does not distinguish the claimed product over the prior art.  See MPEP 2144.04. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taniyama in view of Cevales and Takenami, and, optionally, further in view of Fukushima (US Pat. No. 4,472,332); and claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taniyama in view of Avedikian, and, optionally, further in view of Fukushima. 

Regarding claim 16, as discussed above, the prior art ceramic foam has a porosity of greater than 60 %.  Taniyama further teaches that the pores have a size of 200 µm or less (i.e. the material has "macroporosity"), which is determined with mercury porosimetry (par. 13, 14), which demonstrates that the material includes open porosity that is capable of receiving mercury.  
The teachings of the cited prior art might be considered to differ from the current invention in that the porosity in the taught material is not explicitly disclosed to be at least 60 % open.  However, the porosity in the material is expected to be substantially entirely open because, as noted above, Taniyama teaches that mercury is capable of flowing into its pores and makes no disclosure of there being pores that cannot receive mercury, and because Taniyama teaches that the pore structure is created blending the precursor composition with water, an organic foaming agent, an organic foam stabilizer, and air (par. 38-42).  Given that the foamed material is dried and eventually fired, the pores formed are expected to serve as passages for the removal of the water and gases generated by firing the organic or other volatile components.  Taniyama also teaches that his disclosed ceramic is made by a method that is similar to and that he considers "further developing" that of a prior art ceramic that is intended to serve as a filter and to allow fluid transmission (i.e. the prior art ceramic is open-porous).  As such, it would have been obvious to one of ordinary skill in the art to configure the porosity in Taniyama's structure to open-porous, including substantially entirely open-porous, because he demonstrates that the material is open-porous (i.e. with the mercury porosimetry) and teaches that it is made in a manner similar to a ceramic that is known to be open-porous.  
Fukushima further teaches that it is advantageous to form porous ceramics with open-cell porosity because the drying of the foamed material is uniform and accelerated (col. 5, ln. 15-21).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art ceramic foam to be entirely or substantially entirely open-porous (i.e. greater than 60 % of the "macroporosity" is open porosity) so that the foamed material can dry quickly and evenly.  

The rejections of claims 1-13, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Taniyama in view of and Takenami are withdrawn in view of Applicant's amendment, filed February 24, 2022. 

Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive or are moot in view of the current rejections. 
Applicant has argued that it would not have been obvious to configure Cevales's ceramic to have less than 5 % of a glassy phase because Cevales does not achieve such a low quantity of glassy phase. Applicant has pointed to Cevales's teachings of compositions wherein the glassy phase content reduces as the corundum content reduces, which Applicant asserts indicates that a ceramic with a corundum content meeting the claims would not be achieved if it was modified to have a glass phase content meeting the claims.  However, the fact that Cevales did not report a glass phase content of 5 % or less without excessively decreasing the corundum content, does not indicate that it would be unobvious to make such a product.  As discussed above, both Cevales and Takenami motivate reducing the glass content.  Additionally, although Applicant is correct that Cevales does not report 5 % or less of a glassy phase, this also does not mean that one of ordinary skill in the art at the time the current application was filed would be unable to make such a product.  , Takenami teaches that the glass phase in a zirconia-mullite refractory can controlled (and reduced) by limiting the grain size of zirconia crystals, which can be achieved through rapid cooling, and by limiting matrix content, which can be achieved by reducing the content of other low-melting point metal oxides in the ceramic (par. 21, 22, 23, 35, 36). As such, one of ordinary skill in the art would have sufficient motivation and instruction or inherent knowledge to reduce the glass content of Cevales's ceramic in view of the prior art teachings.  
Applicant's arguments regarding the obviousness of the claimed glass content in view of Cevales's taught content range alone and regarding the rejections under Takeyama in view of Takenami are moot in view of the current rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784